Case 2:19-cr-00368-PD Document 113 Filed 10/24/19 Page 1of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA Case No.: 19-368, 1
Plaintiff,
VS.

HAMLET TANTUSHYAN,

Defendant.

 

DEFENDANT HAMLET TANTUSHYAN’S RESPONSE TO THE
GOVERNMENT’S MOTION FOR JUDICIAL INQUIRY

 

Defendant, Hamlet Tantushyan, by and through his attorney of record, George
G. Mgdesyan, hereby responds to the government’s motion for a judicial Inquiry,
pursuant to Rule 44(c) of the Federal Rules of Criminal Procedure.

1. Defendant, Hamlet Tantushyan, Hrachya Gyulumyan and six other
individuals were charged with conspiracy, bank fraud, aggravated identity theft and
money laundering on May 22, 2019.

2. In June 2019, counsel for Mr. Tantushyan contacted government
counsel and notified her that he would be representing Mr. Tantushyan in this

matter,
Case 2:19-cr-00368-PD Document 113 Filed 10/24/19 Page 2 of 2

3. Defendant’s counsel currently shares office space with that of Mr.
Gyulumyan’s counsel, Sarkis Manukyan. In addition, both counsels utilize the
same legal assistant.

4, Even though both attorneys share a legal assistant, all case files and
information are kept separate. No specific case information is discussed with the
legal assistant that may create a conflict between the two defendants. Secondly,
each defendants case is kept separate with the attorney that is handling the matter.
No such conflict exists nor does defendant’s counsel believe such a conflict will
arise in the future.

5. In the case that the Court may determine a conflict exists or may arise,
Mr. Tantushyan is willing to make a voluntary, knowing and intelligent waiver of
such a conflict. As such, counsel is requesting he not be terminated/disqualified

from representing Mr. Tantushyan.

Dated: October 22, 2019 Respectfully submitted,

GEORGE G. MGDESYAN, ESQ.
Attorney for Defendant,
Hamlet Tantushyan

 
